Title: [Diary entry: 9 June 1781]
From: Washington, George
To: 

 9th. A Captn. Randolph—sent by General Clarke from Pittsburg, arrived here with letters & representations of his disappointments of Men, and the prospect of failure in his intended Expedition against Detroit unless he could be aided by the 9th. Virginia Regiment & Heths Company at Pittsburg—but the weakness of the Garrison & other considerations would not admit this—nor did it appear to me that this reinforcement would enable him to undertake & prosecute the Plan.